Yanderburgh, J.
The agreement of the defendant with Harmon to pay the amount of the note and mortgage held by Charles Lah-mers against him was a valid obligation, upon a sufficient consideration moving from Harmon to the defendant. This was not disputed by defendant upon the argument. The verdict of the jury determined that the defendant undertook to pay off the debt and discharge the incumbrance in question, being the amount of principal and interest due when the agreement became operative. Subsequently, Charles Lahmers sold and assigned the mortgage, together with the note accompanying the same, to the plaintiff, who brings this action. The defendant contends that the cause of action which Charles Lah-mers had against him upon the alleged promise did not pass by this ■assignment. To this we do not agree. The assignment carried with it the obligations of all persons who were bound to pay the principal debt. The promisee, Charles Lahmers, acquired, through the promise of the defendant, additional security for the payment of his debt, and such security passed with the assignment to the plaintiff as an incident, and he may enforce it. Barlow v. Myers, 64 N. Y. 41; Craig v. Parkis, 40 N. Y. 181.
Judgment affirmed.